 

 

Wane) Staves Mvesrvek Covet
Eastern adisSaricy of w ScConsam

Jeseeh S. Ferqusovy
VS

 

Prams FF

 

V

 

 

 

 

Ry an ‘. Nie Jonoygu _

 

PrannFe'S Grief ww OPPOSi+I0M Lo -

 

A é Cendanis ~ Sowwmary Sudaem emit Wetion

 

 

C Adds NaI) ~

 

~ Sbalewren? OF Jue Case, -

 

 

“This VS 4 = \ASSZ Action Gied loy Jose rth Sawmvel

 

Cergu Sen, Pro S De, Seexng damages Zim Soncirve rene ©
loased on Aue USe OF exces sive Cece Caused by Ponce

 

 

OF Ficer C Oe Cendant) Kyan E. Nie donovgh on Owuiy 04, 00S

 

~ FS Yasewment Q . pares -

 

Tre Pramsi fe 'S decraration Subanrsled mm LesPon se

 

to Vue defendants Moyen SGsarseS ther on Oui 09, DOS

 

Tue deCendan Ryaw E. Mcdonough Nased wie wWw hen \

 

Viever resisijed arrest So Sevyevery and Criese Linas

 

\ IWad \e lvoe \evanSPoried Lo Line \nosertent Se Lined Sune

 

Prengs Courd loe Cut Gus o Ff wy Skmw, “Tne Whore lIncrdeny¥

 

is Cag? oy? Cw.

 

Twe defendants ACCridanss SevS a adhlCerent

 

S ror, Corny Lue \ncovden* lnarpeened di FFerensry,

 

S tareny Yrar \ Vresisied Arrest \oy Venting MY ArwAsS

 

Whew) Tue Savad Caer Vided Criearviy Shows “OserwoSe,

 

Case.2:19-cv-00055-NJ_Filed 01/27/20 Page 1 of 3..Document 53

 
 

 

— Argvement -
Summary Jodgemen 1S Yo be granted ony VE Awe
Cecord loe Core Vine Couns Sows” “Twat Joere 1S WO
Genuine VESVE AS ho any Material CacksS and Maar Jhe
Moving Parsy \S eu tied +o a Judge mend AS A Marter

 

 

 

oF law?

“Yue declaradyons of Jue Pram FO and +he
defendand are Savareiy Contradictory aS bo What
Corce was vsed When, Why and New VEWaSs vsed,
AilegationS in ne PranwPeS deciarasion Por tray a
Com Pierery YVeedleSS vVSe 6° Carce agar Ss Vin

“Tue de lendans, By Conkvast disovresS “Tue (e+
Awe (oree was vSed when Unne ceSSary Oe in aA Manner

excessive do any need, Ts \tserF evidence Luar Vue

 

 

 

deFendan ncred MAN COWS IV” and "SadiShicanv, +6

Cause arwn, See. Miner Vi Leather S, 413 F. Od 1085,
\oSG C ute civ, VAIO) 5 Olivew NV. Cottins, AG F. Oa SG,

Sq C si Cor, 140) | C excessive borce) See, Lawrence NU.
LewandewsK:, NO OB: C-10%3 Joos V.G, Dist Lens

 

 

 

 

ANUS, QooH WL DASOGNU, A+¥ S-G CEO, WIS. Sevy J,
aoog)) Cu AmendmenkS) See, Grahaw V. Connos
Wao U.S. 386, 38,1909 S.Ct \FES LH L.ED. 92
SB us C44 |

A ceasonaorve Juvy Courd Gud Vor Mae PramssFO
based ov Ae GacyS Presented wm sae Plawmsi CES
declarairon and Svummar yv Judaewrens C oP Pass 4)0N)
Mus * Mnere Give loe denied See Onderson V. Liber dy \obly

SMC, ATTY: So 94D ODER Hho 1S bag? 35 Sy Gh G)

 

 

 

 

 

 

 

 
 

 

 

 

 

 

~ Con crySiown ~-

 

. . , > ;
For Vue Vere going YeaSon, “Vue adeCendan* wid tk16M) ee

 

Suwa ¥ Sudsgemen* Stnrovrid we dened.

 

 

 

 

 
 
 
 

 

Re SSIO |
crayveawy
JS

P.0.¢.1 ©
PP. Bor 4900

 

 

 

 

 

Toaied | January 93a°9 D690

 

 

 

 

 

 

 

 

 

 

 

 

 

ocument 53 —

oD
U

 
